Citation Nr: 1453776	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  14-20 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA death pension benefits in the amount of $2,944.00.


ATTORNEY FOR THE BOARD

R.M.K., Counsel








INTRODUCTION

The Veteran served on active duty from October 1943 to December 1945.  The appellant is his surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 decision of the VA Committee on Waivers and Compromises (COWC) in Milwaukee, Wisconsin.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The question now before the Board for review is the issue of whether the evidence shows that recovery of the overpayment indebtedness would be against equity and good conscience, in which case recovery of that overpayment may be waived.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  The following is pertinent to this matter:

The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive:

1.  Fault of debtor.  Where actions of the debtor contribute to creation of the debt.

2.  Balancing of faults.  Weighing faults of the debtor against VA fault.

3.  Undue hardship.  Whether collection would deprive debtor or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which the VA benefits were intended.

5.  Unjust enrichment.  Failure to make restitution would result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.
38 C.F.R. § 1.965(a).

The appellant's request for a waiver of overpayment was denied in part because it was determined that her income exceeded her expenses; it was thus determined that it would not be against the principles of equity and good conscience to collect the debt. 

The evidence of record includes a financial status report dated May 2014, which was not considered by the COWC at the AOJ, in which the appellant stated that her children were helping her pay her bills.  The financial statement showed that her total monthly net income was less than her total monthly expenses.  The appellant also submitted a statement in September 2014 that she had receipts of additional expenses.  She also noted that her monthly payments towards the balance of the debt could no longer be sustained.  

The Board finds that the appellant must be given an opportunity to submit pertinent information, to include the additional expenses she noted in September 2014, to allow the Committee on Waivers and Compromises to determine whether to grant a waiver.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the appellant submit copies of her Federal tax returns for the last two years and complete an updated financial status report (VA Form 4-5655), listing all monthly income, expenses, assets, debts, and any other available evidence to support an assertion that recovery of debt would deprive her of life's basic necessities and cause an inequitable hardship on her.  She should also provide an accounting showing how much money her children have been providing to her each month.  

2.  Then, the COWC should readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



